DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed 12/11/20 has been entered.  Claim 3 has been cancelled and claims 1 and 10 are currently amended.  Claims 1-2, 4-6, and 9-11 are pending.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 4-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaForge et al (US 2015/0277686) and Pascal et al (US 2010/0162166).
	5.	Regarding claim 1, LaForge shows: A computer-implemented method for facilitating instant messaging communications from a first user to a second user using user-customized graphical representations (abstract, para 15), comprising: the first user selecting via a mobile device of said first user, a selected image stored on the mobile device of the first user (Figure 1, para 135-137 – note the selection may be made via a mobile device);
the first user creating the user-customized graphical representation based upon the selected image (para 132, 137-140, 154 – note the customization); receiving at an emoji database the user-customized graphical representation from the mobile device of the first user (para 269-271); assigning an identifier to such user-customized graphical representation (para 270-278); storing the user-customized graphical representation on the emoji database (para 270-278); the first user sending a sent message to the second user, wherein said sent message is an instant message communication (para 207-208 ), and said sent message includes the user-customized graphical representation (para 207-208, 212), and wherein the user customized graphical representation is an emoji (154-155, 212-213 – explicitly shows it may be an emoji); determining the identifier for the user-customized graphical representation (para 270-278 – each is identified); delivering a delivered message to the second user via a mobile device of the second user, wherein the delivered message comprises the sent message where the user-customized graphical representation is substituted with the identifier (para 270-278); retrieving at the mobile device of the second user, the user-customized graphical representation corresponding to the identifier from the emoji database (Figure 22, 23, para 270-278); and displaying a displayed message via the mobile device of the second user, wherein the displayed message comprises the delivered message (para 207-209), where the identifier is substituted with the user-customized graphical representation, and wherein the displayed message is identical to the sent message (para 207, 270-278).  LaForge shows the sent message also comprises text content which is created by the first user and inputted via the mobile device of the first user (para 230, Figure 14C show text content, and para 232 explicitly shows text created by the user and inputted via the mobile device), but does not show that this text content is accompanying text content to the emoji such that the emoji and accompanying text content are presented in-line.  Furthermore, Pascal et al do show that the emoji and accompanying text content, which is created by the user and inputted via the mobile device, are presented in-line together in an instant message communication (para 94 – note how the emoji and accompanying text are together presented in-line, and how the text message is being composed by the user).  It would have been obvious to a person with ordinary skill in the art to have this in LaForge, because it would provide a clear way to associate the emoji with related text that together form the message. 
6.	Regarding claim 2, in the step of storing the user-customized graphical representation on the emoji database, the user-customized graphical representation is stored at a web location, and a web link corresponding to the web location and the identifier are stored on a cloud database (LaForge Figure 19B-C, para 188, 265); and in the step of retrieving the user-customized graphical representation, the web location determined in accordance with the identifier from the cloud database, and the user-customized graphical representation is retrieved from the emoji database according to the web location (para 265, 270-278).

7.	Regarding claim 4,	the user-customized graphical representation is created by the first user digitally editing the selected image via the mobile device of the first user (LaForge para 135, 138, Figure 1A).
8.	Regarding claim 5, the user-customized graphical representation is stored as a web image and wherein a web link providing the location of the user-customized graphical representation is stored on a cloud database (LaForge para 188, 265, 270-278).
9.	Regarding claim 6, the emoji database is a cloud-based database (LaForge para 188, 265-266, 270-278).
10.	Regarding claim 9, each user-customized graphical representation is provided with a corresponding emoji counter, said emoji counter representing the number of instances that the user-customized graphical representation has been sent between users (LaForge para 147).

11.	Regarding claim 10, LaForge shows: A computer readable memory (para 134-135) having instructions recorded thereon to perform a computer-implemented method for facilitating instant messaging communications from a first user to a second user using user-customized graphical representations (abstract, para 15), comprising: the first user selecting via a mobile device of said first user, a selected image stored on the mobile device of the first user (Figure 1, para 135-137 – note the selection may be made via a mobile device);
the first user creating the user-customized graphical representation based upon the selected image (para 132, 137-140, 154 – note the customization); receiving at an emoji database the user-customized graphical representation from the mobile device of the first user (para 269-271); assigning an identifier to such user-customized graphical representation (para 270-278); storing the user-customized graphical representation on the emoji database (para 270-278); the first user sending a sent message to the second user, wherein said sent message is an instant message communication (para 207-208 ), and said sent message includes the user-customized graphical representation (para 207-208, 212), and wherein the user customized graphical representation is an emoji (154-155, 212-213 – explicitly shows it may be an emoji); determining the identifier for the user-customized graphical representation (para 270-278 – each is identified); delivering a delivered message to the second user via a mobile device of the second user, wherein the delivered message comprises the sent message where the user-customized graphical representation is substituted with the identifier (para 270-278); retrieving at the mobile device of the second user, the user-customized graphical representation corresponding to the identifier from the emoji database (Figure 22, 23, para 270-278); and displaying a displayed message via the mobile device of the second user, wherein the displayed message comprises the delivered message (para 207-209), where the identifier is substituted with the user-customized graphical representation, and wherein the displayed message is identical to the sent message (para 207, 270-278).  LaForge shows the sent message also comprises text content which is created by the first user and inputted via the mobile device of the first user (para 230, Figure 14C show text content, and para 232 explicitly shows text created by the user and inputted via the mobile device), but does not show that this text content is accompanying text content to the emoji such that the emoji and accompanying text content are presented in-line.  Furthermore, Pascal et al do show that the emoji and accompanying text content, which is created by the user and inputted via the mobile device, are presented in-line together in an instant message communication (para 94 – note how the emoji and accompanying text are together presented in-line, and how the text message is being composed by the user).  It would have been obvious to a person with ordinary skill in the art to have this in LaForge, because it would provide a clear way to associate the emoji with related text that together form the message. 

12. 	Regarding claim 11, LaForge shows: A computer program product comprising a computer readable memory (para 134-135) having instructions recorded thereon to perform a computer-implemented method for facilitating instant messaging communications from a first user to a second user using user-customized graphical representations (abstract, para 15), comprising: the first user selecting via a mobile device of said first user, a selected image stored on the mobile device of the first user (Figure 1, para 135-137 – note the selection may be made via a mobile device);
the first user creating the user-customized graphical representation based upon the selected image (para 132, 137-140, 154 – note the customization); receiving at an emoji database the user-customized graphical representation from the mobile device of the first user (para 269-271); assigning an identifier to such user-customized graphical representation (para 270-278); storing the user-customized graphical representation on the emoji database (para 270-278); the first user sending a sent message to the second user, wherein said sent message is an instant message communication (para 207-208 ), and said sent message includes the user-customized graphical representation (para 207-208, 212), and wherein the user customized graphical representation is an emoji (154-155, 212-213 – explicitly shows it may be an emoji); determining the identifier for the user-customized graphical representation (para 270-278 – each is identified); delivering a delivered message to the second user via a mobile device of the second user, wherein the delivered message comprises the sent message where the user-customized graphical representation is substituted with the identifier (para 270-278); retrieving at the mobile device of the second user, the user-customized graphical representation corresponding to the identifier from the emoji database (Figure 22, 23, para 270-278); and displaying a displayed message via the mobile device of the second user, wherein the displayed message comprises the delivered message (para 207-209), where the identifier is substituted with the user-customized graphical representation, and wherein the displayed message is identical to the sent message (para 207, 270-278).  LaForge shows the sent message also comprises text content which is created by the first user and inputted via the mobile device of the first user (para 230, Figure 14C show text content, and para 232 explicitly shows text created by the user and inputted via the mobile device), but does not show that this text content is accompanying text content to the emoji such that the emoji and accompanying text content are presented in-line.  Furthermore, Pascal et al do show that the emoji and accompanying text content, which is created by the user and inputted via the mobile device, are presented in-line together in an instant message communication (para 94 – note how the emoji and accompanying text are together presented in-line, and how the text message is being composed by the user).  It would have been obvious to a person with ordinary skill in the art to have this in LaForge, because it would provide a clear way to associate the emoji with related text that together form the message. 

13.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant’s Representative acknowledged in the attached interview that the amended feature as well as the concept of presenting the emoji and text inline, are common in the prior art.  Nevertheless, in view of the amendment, the Pascal reference is brought in to clearly show how an emoji/graphic may be presented inline with a text message being composed by a user on a mobile device.  
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174